DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

        DIANE M. DeGEORGE and MICHAEL K. DeGEORGE,
                        Appellants,

                                   v.

    ALWAYS TRAVEL WITH US, INC., d/b/a VACATION VILLAGE
               VOYAGES, a Florida corporation,
                        Appellee.

                             No. 4D16-4354

                          [October 26, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE 16-
001501.

   Jared H. Beck, Elizabeth Lee Beck and Beverly Virues of Beck & Lee
Trial Lawyers, Miami, for appellants.

  John H. Pelzer of Greenspoon Marder, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.